— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Braatz, J.), rendered May 31, 1985, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the record, we find there is no merit to the contentions raised by the defendant, including those raised in his supplemental pro se brief (see, People v Kazepis, 101 AD2d 826; People v Balfour, 95 AD2d 812). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.